Exhibit 10.1 ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (“Agreement”) is entered into on this 23rd day of February, 2011, by and between Amici Enterprises, LLC, a Texas limited liability company (“Enterprises”), Madison GA Acquisitions, LLC, a Georgia limited liability company (“MAC”), Covington Acquisitions, LLC, a Georgia limited liability company (“CAC”), Amici Franchising, LLC, a Texas limited liability company (“AFLLC”), and Amici Restaurants, Inc., a Georgia corporation (“ARI”),Amici Pizza Co., Inc., a Georgia corporation (“APC”), and Amici Franchising, LLC, a Georgia limited liability company (“Franchising”). For purposes of this Agreement: (i) Enterprises, MAC, CAC, and AFLLC may be referred to interchangeably or collectively as “Buyer”; (ii) ARI, APC, and Franchising may be referred to collectively as “Sellers”; (iii) Buyer and Sellers may be referred to individually as a “Party”, and(iv) Buyer and Sellers may be referred to collectively as the “Parties.” RECITALS WHEREAS, ARI owns and operates a full service, family-style Italian restaurant offering a variety of pizzas, pastas, wings, salads, and sandwiches, located at 113 South Main Street, Madison, Georgia (the “Madison Restaurant”); WHEREAS, APC owns and operates a full service, family-style Italian restaurant offering a variety of pizzas, pastas, wings, salads, and sandwiches, located at 1116 College, Covington, Georgia (the “Covington Restaurant”); WHEREAS, Franchising owns certain assets related to the operation and franchising of AMICI ITALIAN CAFÉ restaurants (the “Franchise Operations”); WHEREAS, ARI desires to sell assets used in connection with the operation of the Madison Restaurant, APC desires to sell assets used in connection with the operation of the Covington Restaurant, and Franchising desires to sell assets used in connection with the Franchise Operations, and Buyer desires to purchase such assets, all in accordance with the terms and conditions of this Agreement; WHEREAS, contemporaneous with closing the transactions contemplated by this Agreement, Sellers’ affiliate, AFG Partners, LLC (“AFG Partners”), is contributing to Enterprises, in exchange for an equity interest in Enterprises, all tangible and intangible property used in connection with the Franchise Operations pursuant to a Contribution Agreement between AFG Partners and Enterprises (the “Contribution Agreement”) and, contemporaneous with such contribution, AFG Partners is entering into the Amici Enterprises, LLC Operating Agreement (the “Amici Enterprises Operating Agreement”); NOW THEREFORE, in consideration of the mutual premises contained in this Agreement and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties agree as follows: I. SALE AND PURCHASE OF ASSETS 1.1Sale of Assets of Madison Restaurant. With respect to the Madison Restaurant, the term “Assets” means and includes the following Assets, more specifically described in Schedule 1.1: (a) Sellers’ interest in all leasehold improvements and fixtures of the Madison Restaurant; (b) All furniture, equipment, computer hardware and software, and signage used in connection with the Madison Restaurant business and/or located at the Madison Restaurant premises; (c) All smallwares, and inventory and supplies on-hand at the Madison Restaurant premises at Closing (defined below); (d) Sellers’ interest in the Madison Restaurant real estate lease, including security deposit; (e) Sellers’ interest in any liquor license or other permit(s) required for the sale of alcoholic beverages at the Madison Restaurant; (f) All books and records of Sellers relating to the Madison Restaurant (including vendor documentation); (g) Permits and licenses applicable to the operation of the Madison Restaurant (to the extent that they are assignable); (h) Prepaid expenses; and (i) Sellers’ interest in the telephone number(s) used in connection with the Madison Restaurant. 1.2Sale of Assets of Covington Restaurant.With respect to the Covington Restaurant, the term “Assets” means and includes the following Assets, more specifically described in Schedule 1.1: (a) Sellers’ interest in all leasehold improvements and fixtures of the Covington Restaurant; (b) All furniture, equipment, and computer hardware and software used in connection with the Covington Restaurant business and/or located at the Covington Restaurant premises; (c) All smallwares, and inventory and supplies on-hand at the Covington Restaurant premises at Closing; (d) Sellers’interest in any liquor license or other permit(s) required for the sale of alcoholic beverages at the Covington Restaurant; (e) All books and records of Sellers relating to the Covington Restaurant (including vendor documentation); (f) Permits and licenses applicable to the operation of the Covington Restaurant (to the extent that they are assignable); (g) Prepaid expenses; and (h) Sellers’ interest in the telephone number(s) used in connection with the Covington Restaurant. 1.3Sale of Assets of Franchise Operations.With respect to Franchise Operations, the term “Assets” means and includes the Franchising’s interest, if any, in the following Assets: (a) Franchising’s interest in any and all rights and registrations relating to all trademarks relating to the AMICI ITALIAN CAFÉ system; (b) Franchising’s interest in any and all copyrights and copyrighted works relating to the AMICI ITALIAN CAFÉ system including, without limitation, web site design and content, menu and menu board design and content, and operations and training manuals design and content; (c) Franchising’s interest in any and all trade secrets relating to the AMICI ITALIAN CAFÉ system, including recipes and preparation techniques; and (d) Franchising’s interest in any and all other intangible property rights relating to the AMICI ITALIAN CAFÉ system. 1.4Assets Not Included in Sale. The sale contemplated under this Agreement does not include cash on hand, accounts receivable, utility deposits, prepayment of all taxes or fees, including but not limited to personal property taxes (but not including federal income taxes).The sale contemplated under this Agreement also does not include any assets used in connection with the operation of an AMICI ITALIAN CAFÉ Restaurant located at 116 N.
